Case 2:21-cv-02468-JTF-tmp Documenti Filed 07/12/21 Pageiof6 PagelD1

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
UNITED STATES DISTRICT COURT

for the

Western District of Tennessee [-|

Kendarion D. Jennings

Division

Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

SANTANDER CONSUMER USA

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Newer? Sea? Seen Smee Nepee? See” Nowe” Neen? Senet” Sere Smee! Nee? Sense Nene? Soe

COMPLAINT AND REQUEST FOR INJUNCTION

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Kendarion D, Jennings
P.o Box 3655

Memphis, Shelby county

 

 

 

Tennessee, 38017
9017217281

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.
Case 2:21-cv-02468-JTF-tmp Document1 Filed 07/12/21 Page 2of6 PagelD 2

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
—— ——— EE —————————————

Defendant No. 1

 

 

 

 

 

 

Name SANTANDER CONSUMER USA

Job or Title (if known)

Street Address 1010 W. Mockingbird Lane, Suite 100.
City and County DALLAS, DALLAS COUNTY

State and Zip Code TEXAS 75247

Telephone Number (888) 222-4227

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 
Case 2:21-cv-02468-JTF-tmp Documenti1 Filed 07/12/21 Page 3of6 PagelD 3

 

iW. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited pawer). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[4 ]rederal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

15 USC 1635,15 USC 1681a (d)(2)(B), 1681a(d)(2)(A)(i) , 15 USC 1692j(a), 15 USC 1692e(2)(A),15
USC 1692b(5). 15 USC 1692c(b),15 USC 1692c(a)(1),15 USC 1692d(1).15 USC 1692e(10). 15 USC
1692e(8). 15 USC 1692e(2)(A).

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Kendarion D. Jennings , is a citizen of the
State of (name) TENNESSEE

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , ts incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
. same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation}

 
Case 2:21-cv-02468-JTF-tmp Documenti Filed 07/12/21 Page4of6 PagelD4

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Il.

 

b. If the defendant is a corporation
The defendant, (name) saNTANDER CONSUMER USA , ts incorporated under
the laws of the State of (name) +EyAS , and has its

 

principal place of business in the State of (name) TEXAS

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

| have irrepairable damages involving this company. My emotional amd mental health has been
affected and im not sure if any amount of money would suffice.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing tliat each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

SANTANDER CONSUMER USA has added these adverse accounts on my consumer credit Report.
after i sent a notice to rescind the transaction within the alloted federal time frame. They proceded to
send this to a third party which had no dealings in this consumer credit transaction without my consent.
They ignored my right to rescind and proceded to send me bills, letters threatening me with repossesion
and slandering my name to a third party (credit reporting agency). affidavits were sent by me that went
unrebutted line for line. notice of defaults to the violations were sent to SANTANDER that also went
unrebutted. Finally, | sent an Estoppel by acquiescence to resolve said account. | was still threatened
with repossesion. | didnt give this debt collecter permision to share any information with any third party.

includian anv rannccacinn ar toawcamnany

B. What date and approximate time did the events giving rise to your claim(s) occur?

March of this is year is when they started sharing adverse information to the consumer reporting
agency.15 USC 1681a (d)(2)(B) excludes any authorization or approval of a specific extension of credit
directly or indirectly by the Issuer of a credit card or similar device; from being included in any consumer
report.

 
Case 2:21-cv-02468-JTF-tmp Document1 Filed 07/12/21 Page5of6 PagelID5

Pro Se 2 Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) .
| sent SANTANDER a rescission letter 2-21 notraized 01-09-21 which falls under the three business

days a consumer has to rescind a transaction. This rescion was ignored. SANTANDER CONSUMER
USA goes on to furnish accounts on my consumer reports that are in violation of FCRA specifically 15
USC 1681a (d)(2)(B) and also 15 USC 1681a (d)(2)(A)(i). 15 USC 1681a (d)(2)(B) falls under the
exclusions section It reads....any authorization or approval of a specific extension of credit directly or
indirectly by the issuer of a credit card or similar device; Each accounting they have reported falls under
this federal statue, yet they have still furnished this onto my consumer report causing me harm. An
affidavit of truth was sent 1-16-2020 certified mail reciept number which was not rebutted point for point
within the alloted timeframe federal law allows, this action makes my affidavit stand as law In commerce.
Notice of default with and oppurtunity to cure was sent out 02/22/2021 explaining the late fees that
would be accessed to not rebutting a notarized affidavit. Still no response. They've also violated 15 USC
1BA1a(AAVCAVIand-furishadinfarmatian-salel_actetansactians-oaraxnarianceas-hatwaanthe—_

IV. __ Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

could not be measured. . oo ;

MY family has been severed, also relationship with the mother of my child has also been severed. This has put a
Strain on my emotional and mental health causing me depression and stress. There is no amount of money that
can repair a severed friendship/ relationship.

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
unitive money damages. _. ;

o amount of money can repair my emotional and mental health suffering this company has caused. Ive worked
a job to pay for alleged debts, neglecting my own children and my own spouse causing a deterioration of a
friendship and possible marriage. Ive been held hostage to alleged debts that transunion has furnished on my
consumer reports. lve been denied a plave to stay and raise my child because of transunion's faulty investigative
efforts. Still to this day I can not get shelter. 250,000$ is what is owed to me this includes late fees which |
explained in my invoice attached with my affidavit of truth.

 
Case 2:21-cv-02468-JTF-tmp Documenti1 Filed 07/12/21 Page 6of6 PagelD 6

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: D)- Of — -(

x Ss

Signature of Plaintiff BL a, [<a

Printed Name of Plaintiff Kerfarion VSanins%
7” Cf

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 
